Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks received on April 15, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flexure member” and the “biasing member” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "400" assigned to the biasing member and "401" assigned to the flexure member have both been used to designate a single structural element in newly added figures 7A & 7B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 12-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over NISHIKIMI (US 2013/0249643).
In reference to claim 1, NISHIKIMI discloses Regarding claim 1, NISHIKIMI discloses a control assembly (Fig. 2) for controlling operation of an electric device 10 having an electric motor 20, the control assembly including: a force sensor 35; an actuator 36 configured for movement relative to the force sensor 35 between at least one of a first relative position and a second relative position so as to apply at least one of a first amount of force and a second amount of force against the force sensor (actuator 36 moves relative to the force sensor 35 after initial distance (L0) as described in paragraph 45. A trigger 31 moves between maximum and 
NISHIKIMI does not disclose the flexure member 36j to be integrally formed with the biasing member 36b.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have formed the flexure member and biasing member as integral pieces, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.1 
With respect to claim 4, NISHIKIMI discloses all of the limitations of claim 1 above; and discloses further a switch (31; Fig. 3) operably connected with the actuator (36) to produce an output indicative of an amount of force being applied by the actuator to the force sensor (the variable speed switch 31 operably connected with the actuator 36 to produce an output speed of motor as indicative of an amount of force being applied by the actuator 36 to the force sensor 35 as elaborated in the disclosure, i.e. a larger force applied against the force sensor results a higher speed of the motor and vice versa), whereby operation of the electric device is configured to be disabled in response to the output of the switch being indicative of force applied by the actuator to the force sensor falling below a threshold level (threshold value is the LO limits shown in Fig.11 wherein the operation disabled as long as the pulling force against switch 31 within said LO threshold limits).
In reference to claim 5, NISHIKIMI discloses all of the limitations of claim 2 above; and discloses further the actuator is configured for movement relative to the force sensor into at least one intermediate position disposed between the first relative position and the second relative position so as to apply an intermediate amount of force between the relative minimum and relative maximum amounts of force against the force sensor (as shown in Fig. 11, an 
With respect to claim 7, NISHIKIMI discloses all of the limitations of claim 1 above; and discloses further the force sensor (35) includes a metal strain gauge type force sensor (paragraph 46).
In reference to claim 12, NISHIKIMI discloses all of the limitations of claim 1 above; and discloses further the electric device includes an electric power tool (Fig. 1).
Regarding claim 13, NISHIKIMI discloses all of the limitations of claim 1 above; and discloses further the actuator is operable by a trigger (31) and a push-button type mechanism (Fig. 3).
With respect to claim 14, NISHIKIMI discloses a control assembly (Fig. 2) for controlling operation of an electric device 10 having an electric motor 20, the control assembly including: a transducer 35; an actuator 36 configured for movement relative to the transducer between at least one of a first relative position and a second relative position so as to apply at least one of a first amount of force and a second amount of force against the transducer (actuator 36 moves relative to the load sensor 35 after initial distance (L0) as described in paragraph 45. A trigger 31 moves between maximum and minimum displacement positions based on the amount of force applied against it, which in turn moves a block 32. Accordingly, the actuator 36 would 
NISHIKIMI does not disclose the flexure member 36j to be integrally formed with the biasing member 36b.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have formed the flexure member and biasing member as integral pieces, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.2 
Regarding claim 17, NISHIKIMI discloses all of the limitations of claim 14 above; and discloses further the control assembly including a switch 31 operably connected with the actuator 36 to produce an output indicative of an amount of force being applied by the actuator to the transducer (the variable speed switch 31 operably connected with the actuator 36 to produce an output speed of motor as indicative of an amount of force being applied by the actuator 36 to the transducer 35 as elaborated in the disclosure, i.e. a larger force applied against the force sensor results a higher speed of the motor and vice versa), whereby operation of the electric device is configured to be disabled in response to the output of the switch being indicative of force applied by the actuator to the transducer falling below a threshold level (threshold value is the LO limits shown in Fig. 11 wherein the operation disabled as long as the pulling force on switch 31 within said LO threshold limits).
Regarding claim 18, NISHIKIMI discloses all of the limitations of claim 15 above; and discloses further the actuator is configured for movement relative to the transducer into at least one intermediate position disposed between the first relative position and the second relative position so as to apply an intermediate amount of force between the relative minimum and
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over NISHIKIMI (US 2013/0249643) in view of WATANABE et al. (US 8,698,430).
Regarding claims 3 and 16, NISHIKIMI discloses all of the limitations of claims 1 and 14 above; however, NISHIKIMI does not teach a distance of movement of the actuator relative to the transducer between the first relative position and the second relative position is less than approximately 1mm.
WATANABE teaches a variable speed switch (31) includes a transducer (35); an actuator (317; Fig. 3); a control assembly (Fig. 9), wherein a distance of movement of the actuator relative to the transducer between a first relative position and a second relative position is less than approximately 1mm (col. 2 lines 60-63; see also col. 7 lines 28-30. The switch 31 moves between maximum and minimum positions that is in turn moves the actuator 317 relative to the transducer 35 between said positions. Also elaborated in the rest of the disclosure).  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to specify the relative movement of the actuator to less than 1 mm to reduce a size of the variable speed switch and a degree of freedom with regard to a position of mounting can be improved as taught by WATANABE in col. 3, lines 7-15, for the purpose of simplifying the waterproof structure of the tool.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over NISHIKIMI (US 2013/0249643) in view of BONE (US 2006/0086517).
With respect to claim 8, the modified tool of NISHIKIMI discloses all of the limitations of claim 1 above; however, NISHIKIMI does not teach the control assembly including an electric motor reversing module configured for reversing a polarity of the electric motor.
.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over NISHIKIMI (US 2013/0249643) in view of LIM et al. (US 9,193,055).
In reference to claims 9-11, the modified tool of NISHIKIMI discloses all of the limitations of claim 1 above. While NISHIKIMI teaches the control assembly to be configured for producing an output signal to rotate the electric motor in response to a predefined threshold amount of force being applied to the force sensor by the actuator, NISHIKIMI does not teach the control assembly configured for producing haptic feedback in response to a predefined threshold amount of force being applied to the force sensor by the actuator.
LIM teaches a power tool control assembly (Fig. IB) having a variable speed actuator (16), wherein the control assembly including a haptic feedback mechanism configured for producing haptic feedback in response to a predefined threshold amount of force being applied to the actuator (variable speed actuator 16 can be used and coupled to a controller as described in col. 2 lines 10-15. The controller algorithm can provide a haptic feedback as a function of the trigger position prior to reaching the maximum threshold value as described col. 7 lines 28-38. Note that the amount of force applied to the force sensor interpreted as a function of trigger position, i.e. a larger force applied against the force sensor means a larger distance the .

Response to Arguments
Applicant's arguments filed April 15, 2021 have been fully considered but they are not persuasive. 
With respect to claims 1, 4, 5, 7, 12-15 and 17-20, Examiner has relied upon the disclosure of NISHIKIMI to reject the invention as claimed; wherein Applicant argues that the prior art teaches away from integrally forming the flexure member with the biasing member.  However, Applicant fails to cite any portion of NISHIKIMI’s disclosure that would support such a position.  
As provided in the rejection, NISHIKIMI discloses an electric device control assembly comprising a flexure member 36j that is coupled to and biased by a separate biasing member 36b (shown below).  Considering the flexure member 36j does not moved relative to the biasing 

    PNG
    media_image1.png
    543
    355
    media_image1.png
    Greyscale

Furthermore, Applicant appears to hinge the “teaching away” argument on the disclosure of WATANABE et al.  Yet, Examiner doesn’t rely on the teachings of WATANABE et al. to reject independent claim 1 nor to reject previously pending claim 2 which is now incorporated into claim 1.   The nature of the teaching of a prior art reference is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  
In response to applicant's argument that there is no motivation to combine the teachings of WATANABE et al. with the disclosure of NISHIKIMI, regardless to whether Applicant’s objective is disclosed by the prior art, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.3  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
May 20, 2021






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
        
        2 Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
        
        3 See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).